Exhibit 10.23

 

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT (“Agreement”) effective as of December __, 2018, by
and between Windtree Therapeutics, Inc., a Delaware corporation (the “Company”),
and ______________ (“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and to do so
free from undue concerns for claims or damages arising out of or related to such
service to the Company;

 

WHEREAS, the Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited;

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director of the Company and to enhance Indemnitee’s
ability to serve the Company in an effective manner, and in order to provide
such protection pursuant to express contract rights, the Company wishes to
provide for indemnification of, and the advancement of related expenses to,
Indemnitee to the maximum extent permitted by law and to track recent
developments under Delaware corporate law;

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”) empowers the Company to indemnify its directors, officers,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive; and

 

WHEREAS, the Board of Directors of the Company has determined that not only is
it reasonable and prudent but necessary to promote the best interests of the
Company and its stockholders that Indemnitee be indemnified and advanced
expenses as set forth herein.

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

Section 1.     Certain Definitions.

 

(a)     “Beneficial Owner” has the meaning given to the term “beneficial owner”
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(b)     “Board” shall mean the Board of Directors of the Company.

 

(c)     “Change in Control” shall mean, and shall be deemed to have occurred if,
on or after the date of this Agreement, (i) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s Shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, (iii) a merger or consolidation of the
Company is consummated with any other corporation other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 60% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (iv) the Shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of the Company’s assets.

 

1

--------------------------------------------------------------------------------

 

 

(d)     “Claim” shall mean with respect to a Covered Event: any loss, damage or
liability, or any threatened, pending or completed action, suit, proceeding,
arbitration or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, regulatory,
investigative or other.

 

(e)     “Covered Event” shall mean any event or occurrence directly or
indirectly related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or any subsidiary of the Company,
or is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, or by reason of any action or
inaction on the part of Indemnitee while serving in such capacity.

 

(f)     “Expenses” shall mean any and all reasonable expenses (including
attorneys’ and experts’ fees and all other costs, expenses and obligations
actually incurred in connection with investigating, defending, being a witness
in or participating in (including on appeal), or preparing to defend, to be a
witness in or to participate in, any action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), judgments,
fines, penalties and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld)
of, or in connection with, any Claim in which Indemnitee is or is threatened to
be a party, and any federal, state, local or foreign taxes imposed on Indemnitee
as a result of the actual or deemed receipt of any payments under this
Agreement. The parties agree that for the purposes of any advancement of
Expenses for which Indemnitee has made written demand to the Company in
accordance with this Agreement, all Expenses included in such demand that are
certified by affidavit of Indemnitee’s counsel as being reasonable shall be
presumed conclusively to be reasonable.

 

(g)     “Expense Advance” shall mean a payment to Indemnitee, pursuant to
Section 2(e), of Expenses in advance of the settlement of or final judgment of
any Claim.

 

2

--------------------------------------------------------------------------------

 

 

(h)     “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with Section 3(a), who shall not have otherwise performed
services for the Company or Indemnitee within the last three years of the
applicable Covered Event (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other Indemnitees under similar
indemnity agreements).

 

(i)     References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include, without limitation, any excise taxes
assessed on Indemnitee with respect to an employee benefit plan; and references
to “serving at the request of the Company” shall include, without limitation,
any service as a director, officer, employee, agent or fiduciary of the Company
which imposes duties on, or involves services by, such director, officer,
employee, agent or fiduciary with respect to an employee benefit plan, its
participants or its beneficiaries; and if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

(j)     “Reviewing Party” shall mean any person or body appointed by the Board
pursuant to Section 3(a) and in accordance with applicable law, which shall
include (i) a majority of the members of the Board that are not parties to the
Claim, (ii) a committee of such members of the Board, (iii) Independent Legal
Counsel by way of a written opinion or (iv) the stockholders of the Company.

 

(k)     “Section” refers to a Section of this Agreement unless otherwise
indicated.

 

(l)     “Voting Securities” shall mean any securities of the Company of which,
the holders of such securities vote generally in the election of directors.

 

Section 2.     Indemnification.

 

(a)     Indemnity in Third Party Proceeding. Subject to Sections 3, 4(a) and 9,
to the fullest extent permitted by the laws of the State of Delaware in effect
on the date hereof, or as such laws may from time to time hereafter be amended
to increase the scope of such permitted indemnification, the Company shall
indemnify Indemnitee, if Indemnitee is a party to, or threatened to be made a
party to or otherwise involved in any Claim against any and all Expenses
actually and reasonably incurred by Indemnitee in connection with such Claim,
but only if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal proceeding, had no reasonable cause to believe his
conduct was unlawful.

 

(b)     Indemnity in Derivative Actions. The Company shall indemnify Indemnitee
if Indemnitee is a party to, or threatened to be made a party to or otherwise
involved in any Claim by or in the right of the Company to procure a judgment in
its favor against any and all Expenses actually and reasonably incurred by
Indemnitee in connection with such Claim, but only if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, except that no indemnification under this Section 2(b)
shall be made in respect of any Claim as to which Indemnitee shall have been
finally adjudged to be liable to the Company by a court of competent
jurisdiction for gross negligence or willful misconduct in the performance of
its duty to the Company, unless and only to the extent that any court in which
such claim was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnification for such Expenses as
such court shall deem proper.

 

3

--------------------------------------------------------------------------------

 

 

(c)     Indemnification as Witness. Notwithstanding any other provisions of this
Agreement, to the extent that Indemnitee is involved in any investigative
proceeding in connection with Indemnitee’s service to the Company, including but
not limited to testifying as a witness or furnishing documents in response to a
subpoena or otherwise, Indemnitee shall be indemnified for any and all Expenses
actually and reasonably incurred by or for him in connection therewith.

 

(d)     Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Expenses actually and reasonably incurred by him in connection with a Claim but
is not entitled, however, to indemnification for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

(e)     Advancement of Expenses. Subject to Sections 3, 4(a) and 9, Indemnitee
shall have the right to Expense Advances by the Company, prior to the final
disposition of any Claim by final adjudication to which there are no further
rights of appeal, of any and all Expenses. Without limiting the generality or
effect of the foregoing, within the applicable time frame as set forth in
Section 4(a), the Company shall, in accordance with Indemnitee’s request, (a)
pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an
amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for such
Expenses. With respect to each Covered Event, Indemnitee shall execute and
deliver to the Company an undertaking (which shall be accepted without reference
to Indemnitee’s ability to repay the Expense Advances), in the form attached
hereto as Exhibit A, to repay any amounts paid, advanced, or reimbursed by the
Company for such Expenses to the extent that it is ultimately determined,
following the final disposition of such Claim, that Indemnitee is not entitled
to indemnification hereunder. Any request for Expense Advances shall be in
writing and shall include documentation in reasonable detail, provided, however,
that Indemnitee shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege. Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

 

(f)     Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement other than Sections 4(e) and 9, to the extent that Indemnitee has
been successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim (as to which
all rights of appeal therefrom have been exhausted or lapsed), Indemnitee shall
be indemnified against all Expenses incurred by Indemnitee in connection
therewith.

 

Section 3.     Review.

 

(a)     Selection of Reviewing Party. Within 30 days of receipt of written
notice by the Company of Indemnitee’s notice of the existence of a Claim
pursuant to Section 4(b), the Board shall appoint a Reviewing Party, the
function of which shall be to review the Company’s obligations hereunder or
under any other agreement or under the Company’s Certificate of Incorporation or
By-Laws as now or hereafter in effect, or under any other applicable law (the
“Operative Materials”); provided, however, that if there has been a Change in
Control (other than a Change in Control which has been approved by a majority of
the directors of the Board who were directors immediately prior to such Change
in Control), a majority of the directors of the Board that are not parties to
the Claim may direct that the Reviewing Party shall be an Independent Legal
Counsel selected by Indemnitee (subject to the last sentence of this Section
3(a)) and approved by the Company (which approval shall not be unreasonably
withheld).

 

4

--------------------------------------------------------------------------------

 

 

Such Independent Legal Counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee is entitled to be indemnified under the Operative Materials, and the
Company hereby agrees to abide by such opinion. The Company agrees to pay the
reasonable fees and expenses of the Independent Legal Counsel referred to above
and to indemnify fully such Independent Legal Counsel against any and all
reasonable expenses (including reasonable attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto. Notwithstanding any other provision of this Agreement, the
Company shall not be required to pay the fees and expenses of more than one
Independent Legal Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other Indemnitees unless (i) the selection of separate
counsel by one or more Indemnitees has been previously authorized by the Company
in writing, or (ii) an Indemnitee shall have provided to the Company a written
statement that such Indemnitee has reasonably concluded in good faith that there
may be a conflict of interest between such Indemnitee and the other Indemnitees
with respect to the matters arising under this Agreement.

 

(b)     Non-indemnifiable Determination; Repayment Obligation. Notwithstanding
anything to the contrary in this Agreement, in the event that (i) any Reviewing
Party shall determine that Indemnitee is not entitled to indemnification for
Expenses under the Operative Materials or (ii) it shall ultimately be determined
in a final, non-appealable judgment that Indemnitee is not entitled to be
indemnified by the Company or that Indemnitee did not act in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal proceeding, had no
reasonable cause to believe his conduct was lawful or (iii) that the Company is
prohibited from indemnifying Indemnitee pursuant to Sections 7 or 9, (x) the
Company shall have no further obligation to make any payments to or on behalf of
Indemnitee pursuant to this Agreement, and (y) the Company shall as promptly as
practicable be reimbursed by Indemnitee for all Expenses and/or Expense Advances
theretofore paid to or on behalf of Indemnitee. In furtherance of Indemnitee’s
obligation to reimburse the Company pursuant to the immediately preceding
sentence, as a condition to the payment of any Expenses and/or Expense Advances,
Indemnitee shall provide the Company with reasonable assurance of the repayment
of such Expenses and/or Expense Advances including, but not limited to, an
indemnity bond, letter-of-credit, secured promissory note, or deposit into an
escrow account as shall be required by the Company in its good faith discretion.
The cost of any such indemnity bond may be submitted to the Company for an
Expense Advance.

 

(c)     Indemnitee’s Right to Challenge Review; Binding Effect. If any Reviewing
Party determines that Indemnitee is not entitled to be indemnified hereunder in
whole or in part under the Operative Materials, Indemnitee shall have the right
to challenge such determination within 90 days of the determination by the
Reviewing Party in the Delaware Court (as defined below). In such case, any
determination made by any Reviewing Party that Indemnitee is not entitled to
indemnification and/or Expense Advances under the Operative Materials shall not
be binding, and Indemnitee shall not be required to reimburse the Company for
any Expenses and/or Expense Advances theretofore paid to or on behalf of
Indemnitee until a final determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or lapsed). Absent such
challenge, any determination by any Reviewing Party shall be conclusive and
binding on the Company and Indemnitee.

 

5

--------------------------------------------------------------------------------

 

 

Section 4.     Procedures for Indemnification and Expense Advances.

 

(a)     Demand for Payment; Timing of Payments. All payments of Expenses
(including, without limitation, Expense Advances) by the Company to or on the
behalf of Indemnitee pursuant to this Agreement shall be made to the fullest
extent permitted by law as soon as practicable after written demand by
Indemnitee therefor is presented to the Company, but in no event later than 30
calendar days after such written demand by Indemnitee is presented to the
Company, except in the case of Expense Advances, which shall be made no later
than 10 business days after such written demand by Indemnitee is presented to
the Company.

 

(b)     Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified or to receive Expense Advances
under this Agreement, give the Company notice in writing as soon as practicable
of any Claim made, or to Indemnitee’s knowledge, threatened against Indemnitee
for which indemnification will or could be sought under this Agreement;
provided, however, that Indemnitee’s failure to provide notice in connection
with such a threatened Claim shall not affect Indemnitee’s right to any such
indemnification or Expense Advances unless the Company’s ability to participate
in the defense of such claim was materially and adversely affected by such
failure. Notice to the Company shall be directed to the Chief Executive Officer
of the Company at the address shown on the signature page of this Agreement (or
such other address as the Company shall designate in writing to Indemnitee),
with a copy directed to the General Counsel of the Company. In addition,
Indemnitee shall promptly give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.

 

(c)     Presumptions, Reliance as Safe Harbor. For purposes of this Agreement,
and without creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.

 

(d)     No Other Presumptions; Burden of Proof. For purposes of this Agreement,
the termination of any Claim in a manner adverse to Indemnitee, either by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, by
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that indemnification is not
permitted by this Agreement or the Operative Materials, unless there has been a
specific finding of fact, conclusion of law or an admission by Indemnitee as
part of the termination of such Claim with respect to such standard of conduct,
belief or permissibility of indemnification. In addition, neither the failure of
any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
proceedings by Indemnitee pursuant to Section 3(a) to secure a determination
that Indemnitee should be indemnified under this Agreement under the Operative
Materials, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by any Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder
under the Operative Materials, the burden of proof shall be on the Company to
establish that Indemnitee is not so entitled.

 

6

--------------------------------------------------------------------------------

 

 

(e)     Notice to Insurers. If, at the time the Company receives notice of a
Claim pursuant to Section 4(b), the Company has liability insurance which may
cover such Claim, the Company shall give prompt notice of the commencement of
such Claim to the insurers in accordance with the procedures set forth in the
applicable policy or policies. The Company shall promptly inform the Indemnitee
of material developments affecting the insurance claim, in each case
substantially concurrently with the delivery or receipt thereof by the Company.
The Company shall thereafter take all necessary or desirable actions to cause
such insurers to pay on behalf of Indemnitee, all amounts payable as a result of
such Claim in accordance with the terms of such policy or policies.

 

(f)     Selection of Counsel. In the event the Company shall be obligated
hereunder to provide indemnification for, or make any Expense Advances with
respect to, any Claim, the Company, if appropriate, shall be entitled to assume
the defense of such Claim with counsel approved by Indemnitee (which approval
shall not be unreasonably withheld) upon the delivery to Indemnitee of written
notice of the Company’s election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees or expenses of separate counsel subsequently retained by or on behalf
of Indemnitee with respect to the same Claim; provided, that (i) Indemnitee
shall have the right to employ separate counsel for any such Claim at
Indemnitee’s expense and (ii) if (A) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded, and has provided the Company with the written opinion
of counsel reasonably acceptable to the Company to the effect, that there may be
a conflict of interest between the Company and Indemnitee in the conduct of any
such defense or (C) the Company shall not continue to retain counsel to defend
such Claim, then the reasonable fees and expenses of Indemnitee’s separate
counsel shall be Expenses for which Indemnitee may receive indemnification
and/or Expense Advances hereunder.

 

(g)     Expenses Incurred in Action Relating to Enforcement or Interpretation.
In the event that any action is instituted by Indemnitee under this Agreement
including, but not limited to, a proceeding described in Sections 3 or 8 or
under any liability insurance policies maintained by the Company, to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all Expenses actually and reasonably incurred by Indemnitee with
respect to such action only if Indemnitee is ultimately successful in any such
action; provided, however, that until such final determination is made,
Indemnitee shall be entitled to receive payment of Expense Advances hereunder
(and may be obligated to repay such Expense Advances) with respect to such
action as provided in, and subject to, Section 2(e). In the event of an action
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee in defense of such action
(including, without limitation, reasonable costs and expenses incurred with
respect to Indemnitee’s counterclaims and cross-claims made in such action) only
if Indemnitee is ultimately successful in any such action; provided, however,
that until a final determination is made in such action, Indemnitee shall be
entitled to receive payment of Expense Advances hereunder (and may be obligated
to repay such Expense Advances) with respect to such action as provided in
Section 2(e).

 

Section 5.     Additional Indemnification Rights; Nonexclusivity.

 

(a)     Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification may not be
specifically authorized by the Operative Materials. In the event of any change
after the date of this Agreement in any applicable law, statute or rule which
expands the right of a Delaware corporation to indemnify a director, officer,
employee, agent or fiduciary, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. In the event of any change in any applicable law, statute or rule which
narrows the right of a Delaware corporation to indemnify a director, officer,
employee, agent or fiduciary, Indemnitee’s rights hereunder shall be narrowed
accordingly, but only to the extent required by such law, statute or rule, and
otherwise shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

(b)     Nonexclusivity. The indemnification and the payment of Expense Advances
provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company’s Certificate of Incorporation, its
Bylaws, any other agreement, any vote of shareholders or disinterested
directors, the DGCL or otherwise (collectively, the “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder.

 

7

--------------------------------------------------------------------------------

 

 

Section 6.    No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Restated Certificate of
Incorporation, Bylaws or otherwise) of the amounts otherwise payable hereunder.

 

Section 7.     Mutual Acknowledgment. Both the Company and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise. Indemnitee acknowledges
that the Company has undertaken, or, in the future, the Securities and Exchange
Commission (the “Commission”) may require the Company to undertake, to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee. Indemnitee acknowledges and agrees that if, and to the extent that,
indemnification is so prohibited in the written opinion of counsel to the
Company, then the Company shall be relieved from any obligation that would cause
the Company to violate any such laws or policies.

 

Section 8.     Liability Insurance. To the extent the Company maintains
liability insurance applicable to directors, officers, employees, agents or
fiduciaries, Indemnitee shall be covered by such policies in such a manner as to
provide Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Company’s directors, if Indemnitee is a director; or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.

 

Section 9.     Exceptions. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated pursuant to the terms of this
Agreement:

 

(a)     Excluded Action or Omissions. To indemnify or make Expense Advances to
Indemnitee with respect to Claims arising out of acts, omissions or transactions
for which Indemnitee is prohibited from receiving indemnification under
applicable law.

 

(b)     Claims Initiated by Indemnitee. To indemnify or make Expense Advances to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
including any proceedings against the Company or its directors, officers,
employees or other indemnitees and not by way of defense, counterclaim or
cross-claim, except (i) with respect to actions or proceedings brought pursuant
to Section 3(c) to establish or enforce a right to indemnification or Expense
Advances under this Agreement or any other agreement or insurance policy or
under the Company’s Restated Certificate of Incorporation or Bylaws now or
hereafter in effect relating to Claims for Covered Events, (ii) in specific
cases if the Board has approved the initiation or bringing of such Claim or
(iii) as otherwise required under Section 145 of the DGCL.

 

(c)     Claims under Section 16(b). To indemnify Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act, or any similar
successor statute.

 

(d)     Clawbacks. To indemnify or advance funds to Indemnitee for Indemnitee’s
reimbursement to the Company of any bonus or other incentive-based or
equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act or under the rules of the stock
exchange where the Company’s common stock is listed (including any such
reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002 in connection
with an accounting restatement of the Company or the payment to the Company of
profits arising from the purchase or sale by Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act).

 

8

--------------------------------------------------------------------------------

 

 

Section 10.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

Section 11.     Binding Effect; Successors and Assigns. This Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties hereto
and their respective successors, assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect, and whether by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
a director, officer, employee, agent or fiduciary (as applicable) of the Company
or of any other enterprise at the Company’s request, as provided in §23 hereof.

 

Section 12.     Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

Section 13.     Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery, or (ii) if mailed by domestic certified or registered mail with
postage prepaid, on the third business day after the date postmarked. Addresses
for notice to either party are as shown on the signature page of this Agreement,
or as subsequently modified by written notice.

 

Section 14.     Consent to Jurisdiction. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Court
of Chancery of the State of Delaware (the “Delaware Court”) and not in any other
state or federal court in the United States, (b) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, and (c) waive,
and agree not to plead or make, any claim that the Delaware Court lacks venue or
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum..

 

9

--------------------------------------------------------------------------------

 

 

Section 15.     Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

Section 16.     Choice of Law. This Agreement, and all rights, remedies,
liabilities, powers and duties of the parties to this Agreement, shall be
governed by and construed in accordance with the laws of the State of Delaware
as applied to contracts between Delaware residents entered into and to be
performed entirely in the State of Delaware without regard to principles of
conflicts of laws of such State.

 

Section 17.     Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

Section 18.     Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

Section 19.     Integration and Entire Agreement. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

 

Section 20.     No Construction as Employment Agreement. This Agreement shall
not be deemed an employment agreement between the Company (or any of its
subsidiaries or other enterprises) and Indemnitee. Indemnitee specifically
acknowledges that his service to the Company or any of its subsidiaries is at
will and Indemnitee may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
agreement between Indemnitee and the Company (or any of its subsidiaries), other
applicable formal severance policies duly adopted by the Board or, with respect
to service as a director or officer of the Company, by the the Company’s
Certificate of Incorporation, its Bylaws or Delaware law.

 

Section 21.     Right to Set-Off. In the event that the Company is obligated to
make any payment to Indemnitee (other than Expense Advances) pursuant to this
Agreement and Indemnitee is indebted to the Company for any reason whatsoever,
the Company may set-off from such payments any amount owed to the Company.

 

10

--------------------------------------------------------------------------------

 

 

Section 22.     Duration. All agreements and obligations of the Company
contained herein shall continue during the period that Indemnitee is a director
or officer of the Company and shall continue thereafter (i) so long as
Indemnitee may be subject to any possible Claim relating to a Covered Event
(including any rights of appeal thereto) and (ii) throughout the pendency of any
proceeding (including any rights of appeal thereto) commenced by Indemnitee to
enforce or interpret his or her rights under this Agreement, even if, in either
case, he or she may have ceased to serve in such capacity at the time of any
such Claim or proceeding.

 

(SIGNATURE PAGE FOLLOWS)

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

WINDTREE THERAPEUTICS, INC.

 

By:_____________________________

Name:

Title:

 

INDEMNITEE:

 

________________________________

 

 

12

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES

 

[DATE]

[OFFICER(S) TO WHOM NOTICE IS DELIVERED]

[COMPANY]

[ADDRESS]

[CITY], [STATE] [ZIP CODE]

 

Re: Undertaking to Repay Advancement of Expenses.

 

[Ladies and Gentlemen/Dear [ADDRESSEE]]:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement, dated [DATE], by and between Windtree Therapeutics, Inc., a Delaware
corporation (the “Company”), and the undersigned as Indemnitee (the
“Indemnification Agreement”). Terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Indemnification Agreement. Pursuant to
the Indemnification Agreement, among other things, I am entitled to the
advancement of Expenses paid or incurred in connection with Claims relating to
Indemnifiable Events.

 

I have become subject to [DESCRIPTION OF PROCEEDING] (the Proceeding) based on
[my status as [an officer/[TITLE OF OFFICER]/a director] of the Company/alleged
actions or failures to act in my capacity as [an officer/[TITLE OF OFFICER]/a
director] of the Company. [This undertaking also constitutes notice to the
Company of the Proceeding pursuant to Section 4(b) of the Indemnification
Agreement].] The following is a brief description of the [current status of the]
Proceeding:

 

[DESCRIPTION OF PROCEEDING]

 

[Pursuant to Section Section 4(b) of the Indemnification Agreement, the Company
can (a) pay such Expenses on my behalf, (b) advance funds in an amount
sufficient to pay such Expenses, or (c) reimburse me for such Expenses. Pursuant
to Section 4(b) of the Indemnification Agreement, I hereby request an Expense
Advance in connection with the Proceeding. The Expenses for which advances are
requested are as follows:]

 

[DESCRIPTION OF EXPENSES]

 

[In connection with the request for Expense Advances [set out above/delivered to
the Company separately on [DATE]],] I hereby undertake to repay any amounts
paid, advanced or reimbursed by the Company for such Expense Advances to the
extent that it is ultimately determined that I am not entitled to
indemnification [under the Indemnification Agreement].

 

13

--------------------------------------------------------------------------------

 

 

This undertaking shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of laws
thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

Very truly yours,

 

______________________________

Name:

[Title:]

 

[cc: [ADD PARTY NAME AND ADDRESS AS REQUIRED]]

 

 

14

 